Order entered March 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00294-CV

                         IN RE BANCORPSOUTH BANK, Relator


                 Original Proceeding from the 255th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-11-15742

                                           ORDER
       Before the Court is the petition for writ of mandamus filed by Bancorpsouth Bank. The

Court requests that real party in interest and respondent file their responses to the petition for

writ of mandamus, if any, by March 20, 2014.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE